DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's response submitted June 27, 2022, has been received. The amendment of claims 1 and 4, is acknowledged.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a liquid discharge head having a channel unit having a first common channel, a second common channel, a plurality of individual channels, a nozzle, a pressure chamber, a first communicating channel, a second communicating channel, and a linking channel.
The cited art discloses a similar structure for the liquid discharge head also having a channel unit including a first common channel, a second common channel a plurality of individual channels having a nozzle, a pressure chamber, and communicating channels.  However, the cited art does not appear to explicitly disclose or suggest wherein in the individual channel which is included in the two individual channels and which is located on the upstream side in the second common channel, an angle defined between the linking channel and the second communicating channel is less than 80 degrees.; or wherein the linking channel includes two or more points of inflection; or the specific resistance in one of the channels is different from the resistance in the other channel in the order described.  Thus, the cited art does not provide the specific structure of the liquid discharge head of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853